 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      MICHAEL J. MANTER ,                                  Case No. 1:19-cv-01070-DAD-EPG
11
                          Plaintiff,                       ORDER GRANTING MOTION TO
12                                                         PROCEED IN FORMA PAUPERIS
                     v.
13                                                         (ECF No. 3)

14    FRESNO POLICE DEPARTMENT, et al.,

15                        Defendants.

16

17          Plaintiff, Michael J. Manter, is proceeding pro se in this action. (ECF No. 1.) On August
18   5, 2019, Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 3.) Plaintiff
19   has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, his application to
20   proceed in forma pauperis is GRANTED.
21          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
22   1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis
23   to determine whether it is legally sufficient under the applicable pleading standards. The Court
24   must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally
25   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
26   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court
27   determines that the complaint fails to state a claim, leave to amend may be granted to the extent
28
                                                       1
 1   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened

 2   in due course and Plaintiff will be served with the resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     August 7, 2019                               /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
